[cinerformof2019performan001.jpg]
PERFORMANCE UNIT AWARD UNDER THE CINER RESOURCE PARTNERS LLC 2013 LONG-TERM
INCENTIVE PLAN This Award Agreement (the “Agreement”), made as of the [DAY] day
of [MONTH] 2019, by Ciner Resource Partners LLC, a Delaware limited liability
company (the “Company”), to [NAME] (“Participant”), is made pursuant to and
subject to the provisions of the Company’s 2013 Long-Term Incentive Plan, as
amended (the “Plan”). Unless otherwise defined herein, capitalized terms have
the meanings ascribed to them in the Plan. The terms of the Plan are hereby
incorporated into this Agreement by reference. Performance Units 1. Grant of
Performance Units and Performance Distribution Equivalents. Pursuant to Section
6.5 of the Plan, the Company, on [GRANT DATE] (the “Grant Date”), granted the
Participant an Award in the form of [UNITS GRANTED] Performance Units (which
number of performance units shall be referred to herein as the “Target Units”),
subject to the terms and conditions of the Plan and this Agreement. In addition,
pursuant to Section 6.5 of the Plan and on the Grant Date, the Company granted
to the Participant a number of Performance Distribution Equivalents equal to the
number of Performance Units, which Award represents the right to receive an
amount equal to the accumulated cash distributions made during the period
beginning on January 1, 2019, and ending on the Vesting Date with respect to
each Common Unit, if any, delivered to the Participant in settlement of any
vested Performance Units. The Performance Distribution Equivalents shall be
subject to the same vesting and forfeiture conditions as well as such other
terms and conditions as apply to the Performance Units. All amounts payable with
respect to a Performance Distribution Equivalent shall, subject to vesting of
such Performance Distribution Equivalent, be accumulated and paid, without
interest, at the same time the related vested Performance Unit is settled.
Performance Units do not represent actual Common Units, but rather represent a
right, subject to the terms of the Plan and this Agreement, to receive a number
of Common Units equal to the product of (i) the Target Units multiplied by (ii)
the Final Payout Multiplier. Performance Distribution Equivalents do not
represent actual Common Units, but rather represent a right, subject to the
terms of the Plan and this Agreement, to receive an amount equal to the cash
distributions paid during period beginning on January 1, 2019, and ending on the
Vesting Date with respect to the number of Common Units to be delivered as
determined pursuant to the immediately preceding sentence. No Common Units shall
be issued to the Participant at the time the grant is made, and the Participant
shall not be, nor have any of the rights or privileges of, a Common Unit holder
with respect to the Performance Units or the Performance Distribution
Equivalents. Performance Units granted to Participant and any amounts
accumulated with respect to Performance Distribution Equivalents shall be
credited to a bookkeeping account established and maintained for the
Participant; the existence of such bookkeeping account shall not obligate the
Company to set aside or otherwise segregate any assets with respect to the
Award. 2. Terms and Conditions. No Award shall be earned or become vested and
Participant’s interest in the Performance Units and Performance Distribution
Equivalents granted hereunder shall be forfeited, except to the extent that the
following paragraphs are satisfied. 3. Performance Criteria. To the extent not
previously forfeited and except as otherwise provided herein, Participant’s
Performance Units and Performance Distribution Equivalents shall vest as of the
date the 109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan002.jpg]
Administrator determines the performance results (as defined below), which
determination shall be made as soon as practicable after the end of the
Measurement Period and shall be based on the following formula (to the nearest
whole Performance Unit). (a) The Measurement Period is the period beginning
January 1, 2019 and ending December 31, 2021. (b) The Performance Metrics and
weighting will be: Metric Weight EBITDA 70% Tons Produced 10% Controllable Costs
10% Lost Day Incident Rate 10% (c) Performance Metrics Definitions EBITDA –
Earnings Before Interest, Taxes, Depreciation and Amortization Target will be
based on the approved budget for each year within the measurement period. Actual
results will be based on the audited financial results for each year within the
measurement period. Tons Produced – Target will be based on the approved budget
for each year within the measurement period. Actual results will be based on the
final results for each year within the measurement period. Controllable Costs –
Includes all manufacturing costs except for gas price (price not usage), taxes,
royalties, insurance and fixed utilities. Also includes all Selling, General and
Administrative (SG&A) expense. Target will be based on the budgeted fixed costs
times budgeted tons plus the budgeted variable costs times budgeted tons. Lost
Day Incident Rate – Will be determined by taking the total number of Lost Work
Day cases multiplied by 200,000 and divided by the total number of hours worked.
(d) Payout Multiplier. The Payout Multiplier of Target Units is determined
according to the following tables (awards to be interpolated between the
percentages below): EBITDA (70%) Percent Achieved Payout relative to budget*
Multiplier Maximum 133% 200% 130% 190% 120% 160% 110% 130% Target 100% 100%
Floor 90% 70% 109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan003.jpg]
Tons Produced and Controllable Costs (10% each) Percent Achieved Payout relative
to budget* Multiplier Maximum 105% 200% 103% 160% 102% 140% 101% 120% Target
100% 100% 99% 80% 98% 60% 97% 40% 96% 20% Floor 95% 0% Lost Day Incident Rate
Performance Multiplier (10%) Payout Actual LDIR Multiplier <0.5 150% Target 0.5
100% >0.5 0% * Budget is the annual budget approved by the Board of Directors
for each respective year in the Measurement Period. (e) Performance Units
Vesting will be calculated as follows (i) Determine Percentage Achieved for each
metric for each year – Actual Results divided by Target (ii) Determine Payout
Multiplier based on Percent Achieved (iii) Multiply Payout Multiplier by
weighting to determine Award Percentage (iv) Sum Award Percentage for each
metric by year to determine Total Payout Multiplier for each year (v) Average
Total Payout Multiplier for 3 years to determine Final Payout Multiplier Year 1
– 2019 Actual Results divided Payout Multiplier x Weighting = Award % EBITDA by
Target = % Achieved based on % Achieved Actual Results divided Payout Multiplier
x Weighting = Award % Tons Produced by Target = % Achieved based on % Achieved
Controllable Actual Results divided Payout Multiplier x Weighting = Award %
Costs by Target = % Achieved based on % Achieved Lost Days Payout Multiplier x
Weighting = Award % Incident Rate based on actual results 2019 Total Payout
Multiplier Sum of above 109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan004.jpg]
Year 2 – 2020 Actual Results divided Payout Multiplier x Weighting = Award %
EBITDA by Target = % Achieved based on % Achieved Actual Results divided Payout
Multiplier x Weighting = Award % Tons Produced by Target = % Achieved based on %
Achieved Controllable Actual Results divided Payout Multiplier x Weighting =
Award % Costs by Target = % Achieved based on % Achieved Lost Days Payout
Multiplier x Weighting = Award % Incident Rate based on actual results 2020
Total Payout Multiplier Sum of above Year 3 – 2021 Actual Results divided Payout
Multiplier x Weighting = Award % EBITDA by Target = % Achieved based on %
Achieved Actual Results divided Payout Multiplier x Weighting = Award % Tons
Produced by Target = % Achieved based on % Achieved Controllable Actual Results
divided Payout Multiplier x Weighting = Award % Costs by Target = % Achieved
based on % Achieved Lost Days Payout Multiplier x Weighting = Award % Incident
Rate based on actual results 2021 Total Payout Multiplier Sum of above Final
Payout Multiplier 2019 Total Payout 2020 Total Payout 2021 Total Payout Final
Payout + + / 3 = Multiplier Multiplier Multiplier Multiplier Vesting of
Performance Units and DERs 4. Vested Awards. As soon as practicable after the
end of the Measurement Period, a determination shall be made by the
Administrator of the number of Performance Units and Performance Distribution
Equivalents that have vested. The date as of which the Administrator so
determines the number of Performance Units and Performance Distribution
Equivalents vesting shall be the “Determination Date.” The Determination Date
and any other date upon which Performance Units and Performance Distribution
Equivalents vest pursuant to this Agreement shall be the “Vesting Date.”
Performance Distribution Equivalents shall cease on the Vesting Date to
accumulate distributions with respect to Common Units. Any Performance Units and
Performance Distribution Equivalents (and accumulated distributions associated
with such Performance Distribution Equivalents) that do not vest shall be
immediately forfeited for no consideration. Change in Control 5. Change in
Control. Notwithstanding anything in this Agreement to the contrary, upon a
Change in Control, the following rules shall apply: 109122.0269155 EMF_US
76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan005.jpg]
(a) If a Change in Control occurs before the Measurement Period has been
completed, then the Measurement Period shall be deemed to end on the date of
such Change in Control, and the Participant’s outstanding Performance Units and
Performance Distribution Equivalents shall be earned and vest, if at all, based
on the attainment of such performance criteria as described in Section 3, as
determined by the Administrator, as if the Measurement Period ended on the date
of the Change in Control and as if Actual Results were determined as of the date
of the Change in Control. All remaining Performance Units and Performance
Distribution Equivalents (and accumulated distributions associated with such
Performance Distribution Equivalents) shall be immediately forfeited for no
consideration. (b) If a Change in Control occurs after the Measurement Period
has been completed but prior to the Determination Date, on the date of the
Change in Control, the Participant’s outstanding Performance Units and
Performance Distribution Equivalents shall be earned and vest, if at all, based
on the attainment of such performance criteria as described in Section 3, as
determined by the Administrator. All remaining Performance Units and Performance
Distribution Equivalents (and accumulated distributions associated with such
Performance Distribution Equivalents) shall be immediately forfeited for no
consideration. Disability or Termination Due to Death 6. During the Measurement
Period. Notwithstanding anything in this Agreement to the contrary, (a) if,
during calendar year 2019, the Participant experiences a “disability” within the
meaning of section 409A of the Code (“Disability” or “Disabled”) or separates
from service for any reason (including death), then the Participant’s
Performance Units and Performance Distribution Equivalents shall be immediately
forfeited for no consideration; or (b) if, during the calendar years 2020 or
2021, the Participant experiences a Disability or separates from service on
account of Participant’s death, then the Participant’s Performance Units and
Performance Distribution Equivalents shall be earned and vested as follows: (i)
if such event occurs during calendar year 2020, at 33% of Target Units, and (ii)
if such event occurs during calendar year 2021, at 67% of Target Units; and any
remaining Performance Units and Performance Distribution Equivalents (and
accumulated distributions associated with such Performance Distribution
Equivalents) shall be immediately forfeited for no consideration. 7. After the
Measurement Period. Notwithstanding anything in this Agreement to the contrary,
if, after the Measurement Period ends, but prior to the Determination Date, the
Participant dies or becomes Disabled while in the employ of the Company or an
Affiliate, upon such date of death or Disability, the Participant’s outstanding
Performance Units and Performance Distribution Equivalents shall be earned and
vest, if at all, based on the attainment of such performance criteria as
described in Section 3, as determined by the Administrator. Any remaining
Performance Units and Performance Distribution Equivalents shall be immediately
forfeited for no consideration. Forfeiture 8. Forfeiture. Except as otherwise
provided in this Agreement, all unvested Performance Units and Performance
Distribution Equivalents (and accumulated distributions associated with such
Performance Distribution Equivalents) shall be forfeited if Participant’s
employment with the Company or an Affiliate terminates for any reason.
109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan006.jpg]
Payment of Awards 9. Time of Payment. Settlement of Participant’s vested
Performance Units and Performance Distribution Equivalents will be made within
ninety (90) days after the Vesting Date, but in no event later than March 15th
of the calendar year immediately following the calendar year which contains the
Vesting Date. 10. Form of Payment. The vested Performance Units shall be settled
in whole Common Units. Vested Performance Distribution Equivalents shall be
settled in cash. 11. Death of Participant. If Participant dies prior to the
payment of his earned and vested Performance Units and Performance Distribution
Equivalents, an amount in cash equal to the value of the Participant’s vested,
non-forfeitable Performance Units as of the Vesting Date and of the vested,
non-forfeitable Performance Distribution Equivalents shall be paid to his or her
beneficiary. Participant shall have the right to designate a beneficiary in
accordance with procedures established under the Plan for such purpose. If
Participant fails to designate a beneficiary, or if at the time of the
Participant’s death there is no surviving beneficiary, any amounts payable will
be paid to the Participant’s estate. 12. Taxes. The Company will withhold from
the Award the number of Common Units and the amount of cash distributable
pursuant to this Agreement necessary to satisfy Federal tax-withholding
requirements and state and local tax-withholding requirements with respect to
the state and locality designated by the Participant as their place of residence
in the Company’s system of record at the time the award becomes taxable, except
to the extent otherwise determined to be required by the Company, subject,
however, to any special rules or provisions that may apply to Participants who
are non-US employees (working inside or outside of the United States) or US
employees working outside of the United States. It is the Participant’s
responsibility to properly report all income and remit all Federal, state, and
local taxes that may be due to the relevant taxing authorities as the result of
receiving this Award. The Company makes no commitment or guarantee to the
Participant that any federal, state, local or other tax treatment will (or will
not) apply or be available to any person eligible for benefits under this Award
Agreement and assumes no liability whatsoever for the tax consequences to the
Participant. The Participant shall be solely responsible for and liable for any
and all tax consequences (including but not limited to any interest or
penalties) as a result of participation in the Plan. General Provisions 13. No
Right to Continued Employment. Neither this Award nor the granting, vesting or
settlement of Performance Units or Performance Distribution Equivalents shall
confer upon the Participant any right with respect to continuance of employment
by or other service with the Company or an Affiliate, nor shall it interfere in
any way with the right of the Company or an Affiliate to terminate the
Participant’s employment or other service at any time. 14. Governing Law. These
Awards and this Agreement shall be governed by the laws of the State of Delaware
and applicable Federal law. 15. Conflicts. In the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall govern. 16. Binding Effect. Subject to the limitations stated
above and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the legatees, distributees, and personal representatives of
Participant and the successors of the Company. 109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan007.jpg]
109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 
[cinerformof2019performan008.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf. Ciner Resource Partners LLC By Name: [NAME] Title: [TITLE] Participant –
[NAME] 109122.0269155 EMF_US 76580240v1



--------------------------------------------------------------------------------



 